Citation Nr: 1724518	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-22 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 2002 to December 2003, from October 2004 to September 2005, and from November 2007 to August 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Current jurisdiction lies with the RO in New York, New York.

The Board previously remanded this issue for further development in March 2016, which has been completed.  


FINDINGS OF FACT

1.  The Veteran had a left knee sprain that existed prior to service.

2.  The preexisting left knee sprain did not increase in severity beyond a normal progression during active service.  The evidence of record fails to show that a current left knee disability is etiologically related to an in-service injury or event.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the issue adjudicated herein, neither the Veteran nor his agent have alleged any deficiency in VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection

The Veteran contends that he is entitled to service connection for a left knee disability resulting from a knee strain in service.  

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67(Fed. Cir. 2004). 

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303 (b) (2016). 

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2015); 38 C.F.R. § 3.304 (b) (2016).

Cases in which the preexisting condition is noted upon entry into service, and cases in which the preexistence of the condition must otherwise be established, are to be distinguished.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345(Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C. § 1111; 38 C.F.R. § 3.304 (b) (presumption of sound condition). 

In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that the condition preexisted service and was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1111. 

A left knee disability was not noted on examination prior to the Veteran's service from December 2002 to October 2003.  However, the Board finds that there is clear and unmistakable (obvious or manifest) evidence that demonstrates that the Veteran had a left knee injury that existed prior to service and was not aggravated in service.  

In this regard, the Veteran has reported that he injured his left knee on several occasions while he was a New York City police officer.  He reported that he injured his knee in 1994, and again in 2001, both times prior to active duty service.  At a September 2009 VA examination, the Veteran reported that he first injured his left knee in 1994 while working as a police officer.  At a September 2010 VA knee examination he reported, and the evidence supports, a left knee sprain in March 2001 while performing his duties as a police officer.  The Veteran submitted a March 15, 2001 private emergency room treatment note that reflects that he sought treatment at Jacobi Medical Center for left knee pain after injuring himself while arresting a suspect while on duty with the NYPD.  

This evidence clearly and unmistakably demonstrates that a left knee sprain disability preexisted service.  Therefore, the dispositive issue on appeal concerns whether clear and unmistakable evidence establishes that the Veteran's left knee disability did not undergo a permanent worsening beyond normal progression during active service.

In March 2016, the Board remanded the appeal for a VA examination and opinion to determine whether the preexisting left knee condition was aggravated during active service.  A VA examination was scheduled for July 2016; however, the Veteran did not report as scheduled.  The file does not indicate that the notice for examination was sent to the wrong address and does not show that the Veteran or his agent requested to reschedule the examination.  When a veteran fails without good cause to report for a necessary VA examination requested by VA in conjunction with a claim, VA is not obliged to attempt to provide another.  Examples of good cause include, but are not limited to, the illness or hospitalization of the Veteran, death of an immediate family member, etc.  See 38 C.F.R. § 3.655(a) (2016).  Due to the Veteran's failure to report to the scheduled examination, the claim must be decided on the evidence of record.  

The available evidence clearly and unmistakably demonstrates that a preexisting left knee sprain disability was not aggravated during service.

Service treatment records from the Veteran's first period of service are silent for any knee injuries or complaints.  Service records from the Veteran's second period of service reflect that he was treated for two left knee injuries in March 2005, and once in April 2005 after playing volleyball.  X-rays were negative for fracture, and the only finding noted in April 2005 was left knee strain.  The Veteran's July 2005 separation examination indicated he was fit to separate from active duty and no disabilities were noted.  

Although he experienced three injuries to his knee during service, the only diagnosis provided in service was left knee strain.  This demonstrates no increase in the preexisting disability as the diagnosis in 2001, before service, was a left knee sprain.  The occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Moreover, the post-service treatment records show multiple non-service related left knee injuries which resulted in the current left knee diagnoses.  For instance, left knee injuries occurred in October 2005 and again in April 2006, while the Veteran was working as a New York police officer.  In March 2007 a private physician (Dr. K.) diagnosed him left knee derangement, possible meniscal tear and anterior and medial cruciate ligament sprains.  Dr. K. opined that these diagnoses were causally related to the April 2006 twisting injury to the knee during the course of city employment.  In April 2007, Dr. K. opined that the Veteran has "disability left knee causally related to the job injury of 4-4-06 which overall is a new injury and aggravation of a preexisting job related ACL injury of 2001 and [October] 2005."  

In November 2008, the evidence of record shows that the Veteran injured his left knee once more, still while working as a New York police officer.  In the course of making an arrest, someone fell on his knee.  The examining clinician indicated that the Veteran had evidence of contusion/sprain with possible new medial meniscus tear following such injury and this left knee disability was causally related to the November 2008 job injury.  

At a June 2009 VA orthopedics consultation, the Veteran was diagnosed with degenerative joint disease of the left knee with mild tricompartmental osteoarthritis.  

An August 2009 VA general examination shows the Veteran reported that his knee had been fine since his 2005 injury, but then in 2008 a fellow police officer fell on it.  The examiner provided a diagnosis of degenerative joint disease of the left knee but did not offer a nexus opinion.  At a September 2009 VA examination the Veteran was diagnosed with chronic left knee pain syndrome with mild osteoarthritis as well as previous anterior cruciate ligament (ACL) and meniscal tears.  The examination report contained no opinion with regard to whether any diagnosis was related to injuries in service or, or whether the in-service injuries aggravated the Veteran's preexisting knee condition.

Another VA examination was provided in September 2010.  The examiner completed a physical examination, interviewed the Veteran, and reviewed his claims file.  The examiner diagnosed the Veteran with mild osteoarthritis of the left knee, and stated it would be mere speculation to provide an opinion as to whether the Veteran's left knee condition is a result of the in-service incident or one of the incidents that occurred pre and post military service.  No further explanation was provided by the examiner.

The only competent opinions regarding whether the Veteran's preexisting disability was aggravated during active service, are the private medical opinions.  These medical opinions indubitably establish that a pre-existing left knee disability was not aggravated in service.  Notably, Dr. K. opined that the Veteran's left knee anterior cruciate ligament (ACL) tear and evidence of meniscal tears are directly related to his April 2006 post-service injury and further that the 2006 injury aggravated preexisting left knee injuries sustained in 2001 and in October 2005 (neither of which were during periods of active service).  Moreover, in 2008 an examining clinician determined that the additional contusion/sprain with possible new medial meniscus tear was directly attributed to a November 2008 civilian injury.

The Veteran has not provided any competent medical evidence to rebut these opinions against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  The Board finds that these undisputed private opinions constitute clear and unmistakable evidence that there was no aggravation of the Veteran's preexisting left knee disability during service.  

The Veteran contends that his left knee condition is related to service.  He specifically contends that his military occupational specialty as a law enforcement specialist included "numerous hours on the water and climbing ladders constantly" and those duties plus the injuries sustained to his left knee during active service aggravated a preexisting left knee condition.

To the extent the Veteran contends that a preexisting knee condition was aggravated by the injuries incurred in service; or that any current knee disability is related to service; he is not competent to do so.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  He is not shown to possess any specialized medical knowledge or training and such a determination is a complex medical question, unlike testimony as to varicose veins or flat feet, which are capable of direct observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

As noted, the Veteran did not report to the scheduled VA examination in July 2016, additional competent evidence regarding causal nexus was not able to be obtained.  Neither the Veteran nor his representative have argued that they did not receive notice or that requested a new examination.  While VA has a duty to assist a veteran in the development of a claim, claimants have a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Based on the available evidence of record, direct service connection is not warranted, as the left knee disability is not related to service or an incident of service origin.

As the preponderance of the evidence is against the claim under the applicable theories of service connection, the benefit of the doubt standard of proof does not apply, and service connection is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. § 3.102 (2016).  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Service connection for a left knee disability is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


